UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1642



SONIA JEANNINE BROWN,

                                              Plaintiff - Appellant,

          versus


CARILION HEALTH SYSTEM; CARILION CONSOLIDATED
LABS,

                                           Defendants - Appellees,

          and


JUDY   SNIPES;  RANDY   VANDEVANDER;   RAYMOND
DUBOSE; MARK MURPHY,

                                                          Defendants.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:05-cv-00487)


Submitted:   February 7, 2007          Decided:     February 16, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sonia Jeannine Brown, Appellant Pro Se. Frank Kenneth Friedman,
Agnis Chandra Chakravorty, WOODS ROGERS, PLC, Roanoke, Virginia,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

               Sonia Jeannine Brown appeals the district court’s order

granting summary judgment to Defendants in her 42 U.S.C. § 1983

(2000) action.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Brown v. Carilion Health Sys., No. 7:05-cv-00487

(W.D. Va. May 3, 2006).        We dispense with oral argument because the

facts    and    legal    contentions   are     adequately   presented    in   the

materials      before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                       - 3 -